Mr.-Justice Gantt
concurring, delivered the following opinion :
I concur in the opinion which fixes the responsibility of the defendant in this case ; because I think there was evidence sufficient to shew neglect at the time the loss hap- ■ pened ; and further, that it was most probably occasioned by the insufficiency and bad structure of the drop of the boat, which constitutes an essential part of it, and for which th^re can be no excuse, as the high trust confided by the public in the grant of a ferry, and the exclusive privileges derived therefrom, oblige the keeper to be in no default. He is liable whenever the loss can be traced to the 1 slightest neglect or failure of duty on his part. Hence if ! he neglect to have the landing in a complete state of repair for the reception of travellers, if proper and safe easements are not furnished for entering the boat, if from the ! narrowness or shortness of the boat, the want of necessa- ', ry railing or any other like deficiency, a loss he occasioned, j 5 am decidedly of opinion that no excuse should screen ¡ *448. ... him from his liability. bo, ii there be wanting fastenings to keep the boat in a firm and steady position for the recep* tion of passengers, cattle, carriages, ike. as was the case in the instance before us, he is liable. As the commander of his vessel, and the keeper of the ferry by public authority, as well as from the liability which attaches for losses, he is to have the sole and enure direction and management of the boat ; he may or may not at his election and pleasure constitute passengers his agents. They arc to be so considered in every instance where they act discreetly and in subservience to his orders, but when; wilful and in violation of his authority and directions should a loss happen fiotn such cause, he is not liable. Decisions of our courts have identified him with common carriers, and in a general point of view correctly. But regard must still be paid to the nature of the employment, and I deem it altogether impossible in any one or more cases to establish a principle so correct in itself, as to suit every other case which may arise from different causes, and of endless variety.. Every general rule must have its exceptions, and the case of a ferryman who has to contend with wind and water, the caprice and obstinate perverseness of some passengers, and the unruly and altogether unmanageable dispositions of some animals, to which I will add, the casualties incident to every station and situation in life, will necessarily furnish many, which can only be correctly adjudicated when such cases shall occur.